SOMERVILLE, J.
Defendant was convicted of murder in the first degree for killing one Jesse Boston.
It was proper for the state to show that immediately after the killing, which occurred on a street in North Birmingham, defendant turned around and left the place, going in the direction of the Dimmick Pipe Works;' and also that when the witness saw defendant pointing his gun at deceased just before the killing defendant was at the corner of the Pressing Club, on the sidewalk. These matters were clearly a part of the res gestas, as was also the fact that two of the bystanders, Young and Lightsey, were struck and wounded by the two gunshots fired at deceased.
The fact and general nature of a former difficulty between deceased and defendant was, of course, admissible for defendant, in view of the tendency of some of the evidence to support the theory of self-defense.—Rutledge v. State, 88 Ala. 85, 7 South. 335. But the details of the encounter cannot be shown, where it is so separated in point of time or circumstances from the act charged as to constitute no part of the res gestae of that act.—Garrett v. State, 76 Ala. 18; Sitt v. State, 91 Ala. 10, 8 South. 669, 24 Am. St. Rep. 853. The trial court therefore did not err in excluding the details of the fight that occurred between deceased and defendant about six hours before the killing, and of which it formed no part.
It was not competent for defendant’s witness to state that deceased made a motion toward his hip pocket “like he was going to get a pistol.” This was hut a conclu*16sion of the witness, and could have been no better than a mere guess.
It was competent for defendant to shoAV the general character of deceased for violence, and he was allowed to show that he was a “fussy, quarrelsome man, and would fight.” But the evidence offered to show particular conduct, as that deceased was addicted to drunkenness and crap shooting, and that he was once cut in a crap game, was properly rejected.—Steele v. State, 83 Ala. 20, 3 South. 547.
Charges 12, 13, and 17, requested by the defendant, seek to instruct the jury that under certain conditions defendant had a right to arm himself and carry his gun with him, and that he was rightfully carrying it on the occasion of the homicide. These charges are mere arguments on the evidence. They are calculated, too, to mislead the jury, and for both reasons they were properly refused.
■ Charges 20 and 27, refused to defendant, are clearly deficient as a statement of the law of self-defense, in that they omit entirely the. questions of freedom from •fault in bringing on the difficulty, and the possibility of escape from danger, as qualifications of the right to act on the reasonable appearance of danger.
Charge 27 is also objectionable as authorizing one to kill in self-defense under circumstances sufficient to induce a reasonable person in defendant’s position to believe that he is in immediate danger of great bodily harm, regardless of the actual fact, without any predicate that those circumstances actually produced such-belief in the mind of the slayer.—Jackson v. State, 78 Ala. 471.
We find no error in the record, and the judgment will be affirmed.
Affirmed.
All the Justices concur, except Dowdell, C. J., not sitting.